                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

LEE ARTHUR LEWIS, #21436-078                   §
                                               §
v.                                             §              CIVIL ACTION NO. 4:16cv232
                                               §         CRIMINAL ACTION NO. 4:13cr218(2)
UNITED STATES OF AMERICA                       §

                                  ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge

(Docket No. 20), which contains proposed findings of fact and recommendations for the

disposition of such action, has been presented for consideration. No objections have been

filed. Nonetheless, the Court has reviewed the pleadings and the Magistrate Judge’s Report and

Recommendation and agrees with the proposed findings. See United States v. Raddatz, 447 U.S.

667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s proposed
      .
findings of fact and recommendations ‘such weight as [their] merit commands and the sound

discretion of the judge warrants’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)).

Accordingly, it is

       ORDERED that the Report and Recommendation is ADOPTED as the opinion of this

Court. It is further

       ORDERED that the motion to vacate, set aside, or correct sentence is DISMISSED

WITHOUT PREJUDICE.

        SIGNED this 13th day of December, 2018.



                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
